Case 1:21-cr-00155-JGK Document 44 Filed 07/29/21 Page 1of1

March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

-- - X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
TELECONFERENCE
-Y-
NOE VILLA RIOS 21-CR-155 { JGK } { )
Defendant.
=X
Defendant Noe Villa Rios hereby voluntarily consents to

 

participate in the following proceeding via videoconferencing:
Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

 

 

____—- Preliminary Hearing on Felony Complaint USDS SDNY
~ | |[ DOCUMENT
____ Bail/Revocation/Detention Hearing ELECTRONICALLY FILED

x Status and/or Scheduling Conference DOC #:

_ DATE FILED: meD: 7/21/21 /2\

 

 

 

 

 

 

Plea/Trial/Sentence
Fhe (peed MAzwaed vee of Aoick

petal, Werapeeke Lo |
A aa Defense Counsel's Signature

Defendant's Signature
(Judge may obtain verbal consent on’
Record and Sign for Defendant)

  

. / duly 29, 2021
Mrauber / by RM

 

Noe Villa Rios ' Jocelyn Strauber

 

Print Defendant's Name Print Defense Counsel's Name

This proceeding was conducted by reliable teleconference *Seemnoleey

7/34 2 “A NC tif

Date U.S. District Judge/.S: Magistrate Judge

 
